Citation Nr: 0512160	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied reopening the veteran's 
claim for a chronic upper respiratory disorder.  By a Board 
decision dated August 2002, new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a respiratory disability was found.


FINDING OF FACT

A respiratory disability did not have its onset during active 
service nor is it the result of exposure to chemical 
herbicides during Vietnam era service in Southeast Asia.


CONCLUSION OF LAW

A respiratory disability was not incurred, nor is it presumed 
to have been incurred during active duty. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service records show that the veteran served in Vietnam as a 
records clerk.

Service medical records show that the veteran received 
treatment for pneumonia in December 1966 and was hospitalized 
for 3 days.  In January and February 1967, the veteran was 
treated for a persistent cough.  The veteran was advised to 
cut down on smoking.  The examination in February 1967 showed 
the lungs to be clear.  The veteran was prescribed 
tetracycline and expectorant cough mixture.  A persistent 
cough was also noted in September 1967.  A throat culture on 
that occasion was positive for coli form organisms.  In 
December 1967, medication was prescribed for a cold.  The 
veteran's separation examination dated in October 1968 showed 
normal clinical evaluation of the lungs and on his Report of 
Medical History, the veteran indicated no complaints of any 
kind of a respiratory disorder.  In response to a question as 
to whether he had or had ever had asthma, the veteran marked 
an "X" in the block for "No" on the medical history report 
associated with the service separation examination.

A letter from H.B.C., M.D., dated November 1979 indicated 
that the veteran was followed at the Allergy Clinic, 
Manhattan Eye, Ear, Nose, and Throat Hospital in 1973 with 
the following diagnosis: chronic allergic rhinitis and 
pollenosis.  It was noted that subsequently he was given 
allergy therapy a H.B.C., M.D.'s office and his last visit 
was in November 1977.  Allergy extracts were made up and 
mailed to the veteran so that inoculations could be given 
elsewhere.  Anti-histamines and nasal decongestants such as 
Disopherol Chronotabs and Polaramine were prescribed.  It was 
noted that the veteran was seen again in November 1979 and 
his nasal allergy condition was still present and he stated 
he had taken tablets for this since last seen.  The veteran 
was advised to take immunizing-desensitizing therapy, and 
nasal decongestants as needed as in the past.

In June 1990, the veteran was seen at a VA medical facility 
and found to have an upper respiratory infection.

At a VA examination in November 1992, the veteran reported to 
the examiner that he had been hospitalized for two weeks in 
service as a result of pneumonia and that he has had since 
that time a residual mild dry cough aggravated by fatigue.  
The veteran further indicated that, during this period of 
hospitalization in 1966, he developed vomiting and diarrhea 
which was appropriately treated.  He added that he continued 
to have recurrent diarrhea which thereafter as well as 
heartburn, abdominal cramps, retrosternal pain, reflux, 
flatulence, and vomiting, all of which were aggravated by 
antimalarial pills received in service.  Following physical 
examination, hiatus hernia, antral gastritis, duodenitis, a 
status post inflammatory polypoid mass in the distal 
transverse colon, irritable bowel syndrome, chronic 
bronchitis, and a history of internal hemorrhoids were 
diagnosed.  

Subsequent VA clinical data compiled between 1992 and 1993 
records the veteran's reported history of chronic diarrhea 
and recurrent complaints of same as well as further 
diagnostic assessments of colonic polyps and peptic ulcer 
disease.

At his July 1993 RO hearing, the veteran testified that he 
saw a doctor in New York City right after he got out of 
service and had to have injections for dust, rag weed, etc., 
for years.  He indicated that he was treated for pneumonia in 
basic training.  The veteran indicated that he continued to 
be treated for his lungs while in service and denied ever 
smoking.  The veteran indicated that his problem was 
exacerbated while in Vietnam, but he was more concerned about 
his diarrhea.  

A December 1993 statement from the veteran's wife, who 
indicated she was also a registered nurse, stated that she 
first met the veteran in 1970 and the veteran was suffering 
from severe chronic nasal congestion and allergies.  She 
recommended that he be tested for specific allergens.

A VA physician's letter dated in October 1996 indicated that 
VA was concerned about the possible long-term adverse health 
effects from exposure to Agent Orange and other herbicides 
used in Vietnam.  It was noted that considerable research had 
taken place in this regard and many were still in progress.  
The veteran's medical history was noted significant for: 
Allergic rhinitis/asthma, irritable bowel syndrome, hiatus 
hernia, and posttraumatic stress syndrome.  Laboratory tests, 
CXR, and EKG were noted as within normal limits.  It was 
noted that as discussed at the conclusion of his visit, the 
veteran's medical problems were not necessarily related to 
possible Agent Orange and other herbicide exposure.

A statement from C.H.H., D.O., dated in November 1996 
indicated that the veteran sought pulmonary evaluation for 
his increasingly frequent ailment of the respiratory tract 
since serving in Vietnam as an engineer with exposure to 
Agent Orange and various herbicides.  The veteran reported 
that he did not have any allergy to the environmental agents 
or pollutants before entering military service in 1966.  He 
indicated that after serving a tour in Vietnam he developed 
frequent and significant allergic rhinitis and upper 
respiratory infections.  He also indicated that he developed 
asthmatic symptoms.  The veteran reported that he had not 
smoked, abused alcoholic beverages, or illicit drugs.  It was 
noted that the veteran's examination findings were 
unremarkable.  

The examiner noted that the veteran developed frequent upper 
respiratory tract infection, allergic rhinitis, and asthma 
since the 1970s.  The examiner indicated that it was 
reasonable to assume that the veteran had hypersensitive 
airway that predisposed him to environmental agent induced 
respiratory tract dysfunction.  The examiner further 
indicated that the veteran's respiratory ailment was 
coincident with his exposure to Agent Orange and other non-
specific herbicides during his military tour in Vietnam.  
Therefore, he noted, it was highly plausible that the 
exposure to Agent Orange might further damage his respiratory 
tract integrity, and predispose him for subsequent 
respiratory ailments.  

At his July 1999 VA examination, the veteran reported no 
respiratory problems prior to the hospitalization for 
pneumonia in December 1966.  The veteran attributed 
aggravation of his upper and lower respiratory problems to 
exposure to herbicides, (including Agent Orange), while in 
the military service in Vietnam.

Following discharge from the Army, the veteran described 
episodic wheezing, dyspnea and coughing.  These symptoms were 
relieved with Albuterol inhaler.  He had no emergency room 
visits or hospitalizations for asthma and indicated that he 
had never smoked cigarettes, pipes, cigars, or marijuana.  He 
complained of seasonal allergies and post-nasal drip.  His 
medications were Albuterol inhaler and Allegra.  

Pulmonary function studies were performed in July 1999.  The 
pre-bronchodilator spirometry results were not acceptable 
because of poor test performance by the veteran.  The post-
bronchodilator spirometry results were normal.  Lung volume 
measurements showed air trapping and the diffusing capacity 
as normal.  A repeat pulmonary function study was performed 
the following day and again, the pre-bronchodilator 
spirometry results were unacceptable because of improper test 
performance by the veteran.  The post-bronchodilatory results 
were normal.  A chest x-ray was normal and blood work was 
normal, with no eosinophilia seen on CBC.

The examiner noted that the veteran gave a history of 
respiratory problems starting with an airway infection 
requiring hospitalization while in the military service.  He 
felt exposure to herbicides, (Agent Orange), might have 
aggravated this respiratory disorder.  The veteran reported 
symptoms of asthma.  The examiner noted that from the limited 
time medical documents provided and from his examinations of 
the veteran, he was unable to substantiate the amount of 
asthma present.

VA outpatient treatment records dated September 1998 to 
January 2002 show that the veteran received treatment for 
respiratory disorders.  

A VA examination dated in November 2002 noted a history of 
treatment for pneumonia in December 1966 during active duty 
service.  The veteran reported being hospitalized for three 
days and received antibiotics as an outpatient for an 
additional two weeks.  It was noted that the veteran had been 
recently diagnosed with asthma (two years prior to the 
examination) and used Albuterol and Flovent inhalers for this 
condition.  The diagnoses included asthma, allergic rhinitis 
with normal spirometry, and history of bacterial pneumonia in 
service.  The examiner opined that the bacterial pneumonia 
was not known to be a risk factor for asthma.  Additionally, 
it was also noted that there was no documentation linking 
Agent Orange exposure to asthma or allergic rhinitis.

A VA examination was scheduled for May 2003; however, the 
veteran indicated that he preferred not to have an 
examination on that date.  The file was reviewed by a 
physician who offered an opinion to the etiology of the 
veteran's respiratory condition.  The examiner noted that the 
veteran's history of bacterial pneumonia in service and the 
recent diagnosis of asthma, as was his history of allergic 
rhinitis.  The examiner again opined that the conditions of 
asthma were not likely secondary to a history of bacterial 
pneumonia in the past and neither the neither asthma nor 
allergic rhinitis were related to his history of exposure to 
herbicides in service.

The veteran submitted the report of a September 2004 
pulmonary consultation.  The consulting physician reported a 
"Hx of asthma asthma since military service."  The 
impressions reported by the physician included mild asthma, a 
question of malingering, a question of paradoxical vocal cord 
movement, and allergic rhinitis.
Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. 

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
February 1997, it is determined that he is not prejudiced by 
such failure.  

In December 2000 and May 2004 the appellant was provided 
notices concerning his claim.  In these letters, the 
appellant was notified of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  The appellant 
was informed that he had 60 days to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put her VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the December 2000 and May 2004 letters were sent, 
additional VA medical records were added to the file.  The 
veteran was afforded VA examinations in November 2002 and May 
2003.  The veteran preferred not to undergo an examination in 
May 2003.  A VA examiner offered opinions in November 2002 
and May 2003.  A supplemental statement of the case was 
issued in April 2002 followed by a Board decision in August 
2002.  The Board remanded the issue in July 2003.  A 
supplemental statement of the case was issued in July 2003.  
The issue was again remanded in May 2004 for VCAA 
notification.  In November 2004 a supplemental statement of 
the case was issued.  A supplemental statement of the case 
was issued in December after the RO received the veteran's 
response with attachments.  These attachments included 
duplicates of records that had been sent to the veteran as 
well as a prescription given in September 2004 and a VA 
outpatient treatment record dated in September 2004.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis
A review of the record indicates that the veteran served in 
Vietnam as records clerk.  However, the veteran has not been 
diagnosed with any disability, which may be presumed to be 
the result of Agent Orange exposure under the provisions of 
38 U.S.C.A. § 3.309.  The evidence of record would not 
support a finding that the veteran was ever diagnosed with 
any one of the diseases subject to presumptive service 
connection, as listed in the regulations.  Asthma, allergic 
rhinitis, and upper respiratory infections do not warrant 
presumptive service connection on the basis of exposure to 
Agent Orange during service.  38 C.F.R. §§ 3.307 (a)(6), 
3.309(e).  Thus, although the veteran may have been exposed 
to herbicides during his period of service in Vietnam, such 
exposure, absent a diagnosis of a disease enumerated in 
section 3.309, is insufficient to presume that his 
respiratory disability was incurred as a result of his 
service.  38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a respiratory 
disability on a direct basis.  Service medical records show 
that the veteran received treatment for pneumonia in December 
1966 and was hospitalized for 3 days.  In January and 
February 1967, the veteran was treated for a persistent 
cough.  The veteran was advised to cut down on smoking.  The 
examination in February 1967 showed the lungs to be clear.  
The veteran was prescribed tetracycline and expectorant cough 
mixture.  A persistent cough was also noted in September 
1967.  A throat culture on that occasion was positive for 
coli form organisms.  In December 1967, medication was 
prescribed for a cold.  The veteran's separation examination 
dated in October 1968 showed normal clinical evaluation of 
the lungs and on his Report of Medical History, the veteran 
indicated no complaints of any kind of a respiratory 
disorder.

A statement from C.C.H., D.O., dated in November 1996 
indicated that the veteran sought pulmonary evaluation for 
his increasingly frequent ailment of the respiratory tract 
since serving in Vietnam as an engineer with exposure to 
Agent Orange and various herbicides.  The veteran reported 
that he did not have any allergy to the environmental agents 
or pollutants before entering military service in 1966.  He 
indicated that after serving a tour in Vietnam he developed 
frequent and significant allergic rhinitis and upper 
respiratory infections.  He also indicated that he developed 
asthmatic symptoms.  The veteran reported that he had not 
smoked, abused alcoholic beverages, or illicit drugs.  It was 
noted that the veteran's examination findings were 
unremarkable.  

The examiner noted that the veteran developed frequent upper 
respiratory tract infection, allergic rhinitis, and asthma 
since the 1970s.  The examiner indicated that it was 
reasonable to assume that the veteran had hypersensitive 
airway that predisposed him to environmental agent induced 
respiratory tract dysfunction.  The examiner further 
indicated that the veteran's respiratory ailment was 
coincident with his exposure to Agent Orange and other non-
specific herbicides during his military tour in Vietnam.  
Therefore, he noted, it was highly plausible that the 
exposure to Agent Orange might further damage his respiratory 
tract integrity, and predispose him for subsequent 
respiratory ailments.  

It is noted that the veteran was treated for pneumonia prior 
to service in Vietnam and he reported to C.C.H., D.O., that 
he never smoked; however, service medical records show in 
January and February 1967, that the veteran was treated for a 
persistent cough.  The veteran was advised to cut down on 
smoking.  The report of C.C.H., D.O., is based upon what the 
veteran told him and not on a review of the medical evidence 
of record.  This examiner assumed that the veteran had 
hypersensitive airway prior to serving in Vietnam.  The 
examiner cites no medical evidence to support this 
assumption.  The examiner did not cite any medical evidence 
supporting his statement that it was highly plausible that 
the exposure of Agent Orange might further damage his 
respiratory tract integrity and predispose him for the 
subsequent respiratory ailments.  As noted above, the veteran 
was not found to have asthma in service and his separation 
examination along with the veteran's Report of Medical 
History was negative for any lung disorders.  There is no 
medical evidence of treatment for a respiratory disorder 
until 1973, approximately five years after separation from 
service.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  LeShore v. Brown, 8 Vet. App. 
406, 409.  Little weight will be given to the November 1996 
opinion because it appears lacking in this manner.

Similarly, the report of the September 2004 consultation 
includes a statement that the vetern had had asthma since 
military service, but it is clear the examiner simply 
reported the veteran's statement of such history.  The 
consultation report includes no references to the service 
medical record to support this history, and the consulting 
physician includes no analysis of the service medical 
records.  The actual service medical records include no 
references to asthma, and the report of the service 
separation examination shows that, when asked, the veteran 
stated that he did not have asthma and had never had asthma. 
The service medical records include references to respiratory 
symptoms, but the report of the service separation 
examination includes an explicit statement that the veteran's 
lungs were normal when he was examined for separation from 
service in October 1968.  Because the consultation report of 
September 2004 includes no references to these entries in the 
service medical records, it can only be concluded that the 
service medical records were not reviewed when the 
consultation report was written in 2004.  Accordingly, based 
on the entire record, it is reasonable to find the following: 
first, the consultation report's reference to a history of 
asthma since service reflects the veteran's statement, not 
the physician's; second, the veteran did not have asthma in 
service; and third, the respiratory symptoms the veteran had 
in service resolved completely by the time the veteran 
completed his active service in 1968.

The VA examiner in November 2002 opined that bacterial 
pneumonia was not known to be a risk factor for asthma and 
there was no documentation linking Agent Orange exposure or 
allergic rhinitis.  Although the veteran failed to attend his 
May 2003 VA examination, the examiner again reviewed the 
veteran's file and indicated that the conditions of asthma 
was not likely secondary to a history of bacterial pneumonia 
in the past and neither the asthma nor allergic rhinitis were 
related to the veteran's history of exposure to herbicides in 
service.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for a respiratory disability.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a respiratory 
disability is denied.


____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


